                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF TENNESSEE
                                  NASHVILLE DIVISION

 TINA KOGER AND DWAYNE REESE,

 Plaintiffs,
                                                                 No. ________________________
 v.

 O’REILLY AUTOMOTIVE, INC.
 a Missouri Company,
                                                                 JURY DEMANDED
 Defendant.


                                     ORIGINAL COMPLAINT


         Plaintiffs, Tina Koger and Dwayne Reese (“Plaintiffs”), file this Complaint and state as

follows:

1. This is an action for violations of the Fair Labor Standards Act, 29 U.S.C. §§ 201, et seq.

      (“FLSA”) brought against O’Reilly Automotive, Inc. (“Defendant” or “O’Reilly Auto Parts”).

      Plaintiffs are employees who seek damages for unpaid overtime.

                                     JURISDICTION AND VENUE

2. This Court has original jurisdiction over this action under 29 U.S.C. § 201 et. seq., 29 U.S.C.

      § 216 (b) and 28 U.S.C. § 1331.

3. Venue is proper in this District pursuant to 28 U.S.C. 1391. Defendant employed Plaintiffs to

      perform work in this District, and Defendant has conducted, and continues to conduct, business

      within this District during relevant periods to this action. Events, commissions, inactions, and

      omissions giving rise to these claims and this action occurred within this District.




        Case 3:20-cv-01032 Document 1 Filed 12/01/20 Page 1 of 7 PageID #: 1
                                             PARTIES

4. Defendant O’Reilly Automotive, Inc. is a Missouri Company with its Principal Office located

   at 233 S. Patterson Ave., Springfield, MO 65802. Defendant may be served through its

   registered agent, CT Corporation System, 300 Montvue Rd. Knoxville, TN 37919.

5. Defendant has been the “employer” of Plaintiffs as such terms are used in and/or defined by

   the FLSA, at times material to this action.

6. Plaintiff Tina Koger has been a resident of this District and worked as a non-exempt employee

   within this district during the three (3) year period immediately preceding the filing of this

   Complaint.

7. Plaintiff Dwayne Reese has been a resident of this District and worked as a non-exempt

   employee within this district during the three (3) year period immediately preceding the filing

   of this Complaint.

                                  FACTUAL BASIS FOR SUIT

8. Defendant was Plaintiffs’ “employer” within the meaning of 29 U.S.C. § 203(d) and § 203(r)

   at all times material to this action.

9. At times material to this action, Plaintiffs were “employees” of Defendant as defined by

   Section 203(e)(1) of the FLSA, and worked for Defendant within the territory of the United

   States, within the three (3) years preceding the filing of this action.

10. At all times material to this action, Defendant has been an enterprise engaged in commerce as

   defined by section 203(s)(1) of the FLSA, with annual revenue in excess of $500,000.00.

   Plaintiffs engaged in interstate commerce as Defendant’s employees during the applicable

   statutory period.




                                                  2

      Case 3:20-cv-01032 Document 1 Filed 12/01/20 Page 2 of 7 PageID #: 2
11. Plaintiffs performed tasks involving the preparation of inventory for shipping, loading and

   unloading semi-truck trailers, and performing paperwork associated with shipping and

   receiving materials.

12. Plaintiffs were paid approximately $14.75 per hour.

13. In early 2020, Defendant opened a new distribution center in Wilson County, Tennessee.

14. As a result of the new distribution center opening, Plaintiffs’ typical amount of work increased

   while the new warehouse was “stocking-up” with supplies.

15. In order to meet the increased workload, Plaintiffs’ supervisor required, suffered, and permitted

   Plaintiffs’ to work through automatically deducted lunch breaks, required Plaintiffs to stay well

   beyond their scheduled shifts to load and unload trailers, as well as manage the associated

   paperwork, all without pay for such extra time worked.

16. Typically, receiving department employees would clock-in upon entering the facility and

   clock-out when leaving the facility. However, when working late to accommodate the

   increased workload associated with opening a new facility, Plaintiffs’ direct supervisor would

   clock Plaintiffs’ out at the supervisor’s computer station.

17. Plaintiffs’ were not allowed to review these records or make corrections to their time to reflect

   the hours actually worked.

18. Plaintiffs’ supervisor scheduled more work than could be accommodated during Plaintiffs’

   regularly scheduled shift time.

19. Plaintiffs’ supervisor scheduled work and managed the receiving department in such a manner

   that it was impossible for the employees to receive a full, uninterrupted meal break each shift.

20. Plaintiffs reported this behavior further up the management structure.




                                                 3

      Case 3:20-cv-01032 Document 1 Filed 12/01/20 Page 3 of 7 PageID #: 3
21. Plaintiffs’ received no back pay for the amount of time that had been excluded from their pay

   by their supervisor and have received no compensation for the lunch breaks that they were

   required to work through.

22. Plaintiffs are not able to provide a full assessment of the hours they worked because documents

   necessary to provide a full assessment are in the possession of Defendant and/or third parties,

   including the paperwork noting the time shipments arrived at the warehouse, Plaintiffs’ clock-

   in and clock-out records, records detailing the location of Plaintiffs’ clocking-in and clocking-

   out, and shipment records held by numerous third parties indicating the time that a unloading

   was actually completed.

23. The net effect of Defendant’s common plan, policy, and practice of failing to pay Plaintiffs

   overtime unjustly enriched the Defendant, who enjoyed ill-gained profits at the expense of

   Plaintiffs, and also enjoyed lower payroll taxes thereby.

                                     COUNT I:
                       FAILURE TO PAY WAGES IN ACCORDANCE
                        WITH THE FAIR LABOR STANDARDS ACT

24. Plaintiffs re-allege and incorporate paragraphs 1 through 23 as if fully set forth herein.

25. During the relevant period, Defendant has violated and is violating the provisions of Section 7

   of the FLSA, 29 U.S.C. §§ 207, and 215(a)(2), by employing Plaintiffs in an enterprise engaged

   in commerce or in the production of goods for commerce within the meaning of the FLSA as

   aforesaid, for workweeks longer than forty (40) hours without compensating Plaintiffs for their

   work in excess of forty (40) hours per week at rates no less than one-and-one-half times the

   regular rates for which they were employed. Defendant has acted willfully in failing to pay

   Plaintiffs in accordance with the law.




                                                  4

      Case 3:20-cv-01032 Document 1 Filed 12/01/20 Page 4 of 7 PageID #: 4
                                    COUNT II:
                   FAILURE TO PAY WAGES IN ACCORDANCE WITH
                   THE FAMILIES FIRST CORONAVIRUS RELIEF ACT

26. The Families First Coronavirus Relief Act (“FFCRA”) requires that individual employees

   impacted by the coronavirus pandemic be provide paid leave for the interruption caused by the

   pandemic.

27. On or around April 3, 2020, Plaintiff Tina Koger became sick and was exhibiting several

   symptoms of COVID-19, the novel coronavirus at the center of the present pandemic. After

   taking three (3) days off of work for being sick, Defendant required Ms. Koger to seek a

   coronavirus test.

28. Ms. Koger took the test and awaited results which, at the time, took about ten (10) days.

29. Defendant provided no paid leave for the three (3) days during which Ms. Koger was

   symptomatic and no paid leave for the approximately ten (10) days during which Ms. Koger

   was awaiting coronavirus test results.

30. At no point was Ms. Koger offered paid leave for the time she was symptomatic with pending

   test results.

31. The penalties for providing no opportunity to take advantage sick leave under the FFCRA are

   the same as for failure to pay up to eighty (80) hours of wages under the FLSA, including other

   available statutory remedies.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs request the Court enter judgment in favor of this Complaint and:

       a) Award Plaintiffs all unpaid overtime compensation against Defendant;

       b) Award Plaintiff Tina Koger all damages owed under the FFCRA;




                                                5

      Case 3:20-cv-01032 Document 1 Filed 12/01/20 Page 5 of 7 PageID #: 5
      c) Find and declare that Defendant’s violations of the FLSA and FFCRA were willful,

         and accordingly, the three (3) year statute of limitations under the FLSA applies to this

         action;

      d) Award Plaintiffs liquidated damages in accordance with the FLSA and FFCRA;

      e) Award prejudgment interest (to the extent that liquidated damages are not awarded);

      f) Award Plaintiffs reasonable attorneys’ fees and all costs of this action, to be paid by

         Defendant, in accordance with the FLSA and FFCRA;

      g) Award post-judgment interest and court costs as allowed by law;

      h) Allow Plaintiffs to amend this Complaint, if necessary, as new facts are discovered;

      i) Provide additional general and equitable relief to which Plaintiffs may be entitled; and

      j) Provide further relief as the Court deems just and equitable.



Dated: December 1, 2020                    Respectfully Submitted,

                                           s/ J. Russ Bryant
                                           Gordon E. Jackson (TN BPR #8323)
                                           J. Russ Bryant (TN BPR #33830)
                                           Robert E. Turner, IV (TN BPR #35364)
                                           Nathaniel A. Bishop (TN BPR #35944)
                                           JACKSON, SHIELDS, YEISER, HOLT
                                           OWEN & BRYANT
                                           Attorneys at Law
                                           262 German Oak Drive
                                           Memphis, Tennessee 38018
                                           Telephone: (901) 754-8001
                                           Facsimile: (901) 754-8524
                                           gjackson@jsyc.com
                                           rbryant@jsyc.com
                                           rturner@jsyc.com
                                           nbishop@jsyc.com

                                           and




                                               6

     Case 3:20-cv-01032 Document 1 Filed 12/01/20 Page 6 of 7 PageID #: 6
                              Nina H. Parsley (TN BPR #23818)
                              MICHAEL D. PONCE & ASSOCIATES
                              Attorneys at Law
                              400 Professional Park Drive
                              Goodlettsville, Tennessee 37072
                              Telephone: (615) 851-1776
                              Facsimile: (615) 859-7033
                              nina@poncelaw.com

                              ATTORNEYS FOR PLAINTIFF AND
                              ON BEHALF OF OTHERS SIMILARLY
                              SITUATED




                                 7

Case 3:20-cv-01032 Document 1 Filed 12/01/20 Page 7 of 7 PageID #: 7
